Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 31, 2020

                                      No. 04-19-00721-CV

                                     Rufina Reyes YANEZ,
                                           Appellant

                                                 v.

                 AMERICAN GENERAL LIFE INSURANCE COMPANY,
                                 Appellee

                   From the 341st Judicial District Court, Webb County, Texas
                              Trial Court No. 2019CVK001146D3
                      Honorable Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER

        Appellant’s third motion for an extension of time to file the appellant’s brief is granted.
We order the appellant’s brief due April 30, 2020. Counsel is advised that no further extensions
of time will be granted absent a timely motion that (1) demonstrates extraordinary circumstances
justifying further delay, (2) advises the court of the efforts counsel has expended in preparing the
brief, and (3) provides the court reasonable assurance that the brief will be completed and filed
by the requested extended deadline. The court does not generally consider a heavy work
schedule to be an extraordinary circumstance.



                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of March, 2020.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court